157 S.W.3d 343 (2005)
STATE of Missouri, Respondent,
v.
Donald C. McCLENDON, Appellant.
No. ED 84351.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrew W. Hassell, Asst. Attorney General, Jefferson City, MO, for Respondent.
*344 Before PATRICIA L. COHEN, P.J. and KATHIANNE KNAUP CRANE and ROBERT G. DOWD, Jr., JJ.

ORDER
PER CURIAM.
Donald C. McClendon (Defendant) appeals from the judgment upon his conviction of attempted stealing of a motor vehicle, Section 564.011, RSMo 2000, and Section 570.030.3(3), RSMo Cum.Supp.2004, for which Defendant was sentenced to nine years' imprisonment as a prior and persistent offender under Section 558.016, RSMo Cum.Supp.2004.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).